                Case 7:19-cv-11694-KMK Document 10 Filed 03/'25/?0 Paae 1 of?
                                                    Representing Management Exclusively 1ii"Workpfat'e law anaRelated Litigation
                                                                        ALBANY,NY              DETRO IT, MI         MILWAUKEE, WI         RALEIGH ,NC
                                                  Jackson Lewis P.C.
                                                                       - At:BUQUERQUE~NM -     GRAND RAPIDS, MI

Jacl<sonllewis.
                                                                                                                    MINNEAPO LIS, MN      RAPID CITY, SD
                                                    666 Third Avenue
                                                                        ATI.-.NTA, GA          GREENVILLE, SC       MONMOUTH COUNTY, NJ   RICHMOND, VA
                                           New York NY 10017-4030       AUSTIN, TX             HARTFO RD, CT        NEW ORLEANS, LA       SACRAM ENTO, CA
                                                   Tei 212 545-4000     BALTIMORE, MD          H ONOLULU, HI        NEW YO RK,NY          SALT LAKE CITY, UT
                                                   Fax 212 972-3213     BERKELEY HEIGHTS, NJ   HOUSTON, TX          NO RFOLK, VA          SAN DIEGO, CA
                                                                        BIRMINGHAM, AL         IND IANAPO LIS, IN   OMAHA,NE              SAN FRANCISCO, CA
                                               www.jacksonlewis.com
                                                                        BOSTON, M A            JACKSO NVILLE, FL   ORANGE COUNTY, CA      SAN JUAN, PR
                                                                        CHARLOTTE, NC          KANSAS CITY REG ION ORLANDO, FL            SEATTIE, WA
                                                                        CHICAGO, IL            LAS VEGAS, NV        PHILADELPHIA, PA      SILICON VALLEY, Cl,
                                                                        CINCINNATI, OH         LONG ISLAND, NY      PHOENIX, AZ           ST. LOUIS,MO
                                                                        CLEVELAND, OH          LO S ANGELES, CA     PITTSBURGH, PA        TAM PA, FL
                                                                        DALL.\$, TX            MAD ISON,WI          PO RTL\ND, OR         WASHINGTON DC REGION
                                                                        DAYTON,OH              MEMPHIS, TN          PO RTSMOUTH, NH       WHITT PL'JNS, NY
                                                                        DENVER,CO              MIAMI,FL             PROVIDENCE, RI




     DIRECT DIAL: (212 ) 545-4053
     EMAIL: DANA.WEISBROD@JACKSO NLEWIS. COM




                                            March 25, 2020
     VIAECF
     Honorable Kenneth M. Karas
     United States District Court, S.D.N.Y.
     The Hon. Charles L. Brieant Jr.
     Federal Building and United States Courthouse
     300 Quarropas Street, Courtroom 521
     White Plains, New York 10601-4150

     Re:     Jonathan D. Morley v. International Business Machines Corporation
             S.D.N.Y. Case No.: 7:19-cv-11694-KMK

     Dear Judge Karas:

              We represent Defendant International Business Machines Corporation ("IBM") in the
     above-referenced action, and we write in response to Plaintiff's March 23, 2020 letter (which was
     served on IBM on March 24, 2020). In his letter, Plaintiff makes numerous requests/arguments.
     We address each below.

            First, Plaintiff argues that IBM failed to file a responsive pleading by the March 20, 2020
     deadline, although he concedes IBM filed a pre-motion letter on March 19, 2020. Per the Individual
     Rules of Practice of the Honorable Kenneth M. Karas, a pre-motion conference is required before
     any party is permitted to make a motion, including in prose cases. To arrange for a pre-motion
     conference, the Rules require a party to submit a three-page letter to the Court. Thus, IBM was not
     permitted to file a motion to dismiss Plaintiff's Complaint on March 20, 2020 per the Court's
     Rules. Accordingly, Plaintiff's contention that IBM's pre-motion letter did not stay its responsive
     pleading deadline is inaccurate, as the Court's Rules require a pre-motion conference prior to filing
     a motion to dismiss.

             Next, Plaintiff agrees that this matter should be referred to arbitration. As Plaintiff concedes
     that his claims are subject to arbitration, his anticipated motion for judgment on the pleadings and
     request to amend his Complaint are moot and the Court should compel arbitration. Hughes v. Pub.
J·ac~ . ~~    .....
   ft:tUI 11ICVV 1::9
                               .
                               · .i
                                  . .. ~ .   .   ®   Document 10    FiL~~dq~{e?§l~?rcoEr~~th?!~~t~::eft~~~~March 25, 2020
                                                                                                                   Pae 2




Serv. Mut. Ins. Co. (In re Hughes), 2001 Banla. LEXIS 1803, at *35 (Banla. S.D.N.Y. Apr. 18,
2001) (denying as moot motion to amend where action was compelled to arbitration). Plaintiff also
requests a stay of this action pending arbitration. IBM does not object to a stay pending arbitration.

        Likewise, IBM does not object to Plaintiff's request for a 60-day stay of this action in light
of the COVID-19 pandemic.

       Thank you for your attention to this matter.

                                                        Respectfully submitted,
                                                        JACKSON LEWIS P .C.

                                                        s/ Dana G. Weisbrod
                                                        Dana G. Weisbrod


cc:     Jonathan D. Morley, Plaintiff pro se (via e-mail w/ unpublished decision and ECF)




                                                         7¼,       ~o~-~       1">     ~ ~(          'x)    ¼Je)(i'1t
                                                          ~\;,wJ.{E      1',     f.i   Q.1'la1I. ,',_;   4/ 10/1,0, wky
                                                         4"'1" (',.~ $1.,,\J 11dt ~ sJ..pJ {J,~•5S<J
                                                         l'-" \ tcv c/ ~ ,iAr"{~~ -

                                                                               ~        OrrJ-,,.J.
                                                                               ;,y ~!l( :)
                                                                               Vt- *WU
